FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of March 2011 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- 1. English Translation of Registrant’s Press Release dated March 10, 2011. 2. English Translation of Immediate Report filed by the Registrant with the Israel Securities Authority on March 10, 2011 3. Registrant's Financial Data from the Annual Consolidated Financial Statements Attributable to the Company's shareholders. 4. Registrant's Form 126 filed withthe Israeli Securities Authority on March 10, 2011 in connection with the Registrant's Financial Results for the Fourth Quarter of 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated:March 10, 2011 3 ELRON ELECTRONIC INDUSTRIES ANNOUNCES 2010 RESULTS INCOME FOR THE YEAR AMOUNTED TO $60.7 MILLION · TWO SUCCESSFUL EXITS COMPLETED: o MEDINGO SOLD TO F. HOFFMAN-LA ROCHE FOR AN IMMEDIATE CONSIDERATION OFAPPROXIMATELY $$40 MILLION; o TELEDATA SOLD TO CANADIAN COMPANY ENABLENCE INC. FOR APPROXIMATELY $50 MILLION. · CONTINUING TO INVEST IN GROUP COMPANIES: o ELRON PARTICIPATED IN APPROXIMATELY $17 MILLION FINANCING ROUND IN POCARED, WHICH IS DEVELOPING A LABORATORY SYSTEM FOR REAL-TIME DIAGNOSTICS, AND INCREASED ITS HOLDING IN THE COMPANY TO APPROXIMATELY 37%; o ELRON INVESTED $5 MILLION IN KYMA, WHICH IS DEVELOPING A MINIATURE RADAR-BASED DEVICE FOR THE CONTINUOUS HOME-MONITORING OF CHRONIC HEART FAILURE PATIENTS AND IS NOW HELD APPROXIMATELY 65% BY THE GROUP; o ELRON PARTICIPATED IN FINANCING ROUND IN NULENS, WHICH IS DEVELOPING ACCOMMODATIVE INTRACOCULAR LENSES, AND INCREASED ITS HOLDING TO APPROXIMATELY 35%. o ELRON AND RDC'S INVESTMENTS IN GROUP COMPANIES AMOUNTED TO APPROXIMATELY $37 MILLION IN 2010. · ELRON SIGNIFICANTLY FOCUSED ITS INVESTMENT ACTIVITIES, WHILE REDUCING G&A COSTS BY APPROXIMATELY 20% COMPARED TO 2009, AND BY APPROXIMATELY 40% COMPARED TO 2008. · ALL OF ELRON'S AND RDC'S BANK AND SHAREHOLDER LOANS AMOUNTING TO APPROXIMATELY $57 MILLION REPAID DURING 2010. Arie Mientkavich, Elron's Chairman, and Ari Bronshtein, Elron's CEO, commented: "Elron concluded a successful year that saw two successful exits, a solidified financial position, and approximately $37 million invested in the development of its group companies. During 2010, the Company carried out a wide-scale refocusing of its investment activities, while continuing to reduce its operating expenses. In focusing on its core companies, Elron participated in the financing rounds of NuLens and Pocared and increased its holdings in companies." Mr. Mientkavich and Mr. Bronshtein added: "In 2011, Elron will continue to seek new investments while continuing to take advantage of exit opportunities." Tel Aviv, Israel, March 10, 2011 – Elron Electronic Industries Ltd. (TASE: ELRN) ("Elron" or the "Company") today reported its financial results for 2010. The net income attributable to Elron's shareholders in 2010 amounted to $60.7 million, as compared to a net loss of $14.3 million in 2009. The income for the year is primarily due to an approximately $70.8 million gain (net of non-controlling interest and of tax) from the sale of Medingo Ltd. in the second quarter of 2010, and an approximately $22.4 million gain from the sale of Teledata Networks Ltd. in the same quarter. These gains were offset by approximately $32.6 million of losses in respect of Elron's group companies, which continue to invest in their development and generate losses. In 2009 the Company's losses in respect of its group companies amounted to approximately $35.1 million. CONTINUING TO INVEST IN GROUP COMPANIES' DEVELOPMENT During 2010, Elron and RDC – Rafael Development Corporation Ltd. (a subsidiary held 50.1% by Elron and 49.9% by Rafael Advanced Defense Systems Ltd., the principal R&D entity of the Israeli Ministry of Defense), or RDC, invested approximately $37 million in their group companies. In January 2010, Elron invested $2 million as part of an approximately $4.6 million financing round in NuLens Ltd., and increased its holding in NuLens to approximately 35%. NuLens is developing intra-ocular accommodating lenses. NuLens expects to commence an IDE clinical trial during the first half of 2012. In January 2011, Elron invested approximately $2.6 million out of $5.8 million invested as part of a $17 million financing round in Pocared Diagnostics Ltd., and increased its holding in Pocared to approximately 37%. Pocared is developing a high throughput platform for real-time and automatic diagnosis of pathogens suspended in liquids that is based on optical technology. Pocared intends to work toward obtaining CE Marking for the product under its development during 2011. In addition, Elron completed a $5 million investment in Kyma Medical Technologies Ltd. Kyma is developing a miniature radar-based device for the continuous home-monitoring of chronic heart failure patients. The group currently holds approximately 65% of Kyma's outstanding shares. At the same time, Elron and RDC are seeking new investment opportunities. G&A COSTS FURTHER REDUCED Elron's G&A expenses in 2010 amounted to approximately $5.6 million, compared with approximately $7 million in 2009, representing an approximately 20% decrease, and compared with approximately $9.4 million in 2008, representing an approximately 40% decrease. The decrease was mainly due to the implementation of a services agreement with Discount Investment Corporation Ltd., and other measures implemented since May 2009 aimed at reducing operational costs. FOURTH QUARTER RESULTS The net loss attributable to Elron's shareholders in the fourth quarter of 2010 amounted to $3 million, as compared to a net income of $16.1 million in the fourth quarter of 2009. Fourth quarter results included approximately $5 million of losses in respect of Elron's group companies, which were offset by an approximately $1.6 million gain resulting from a decrease in Elron's interest in Notal Vision Inc. Fourth quarter 2009 results included approximately $6.9 million of losses in respect of Elron's group companies, and an approximately $21.9 million gain from the sale of Elron's holdings in NetVision Ltd. 2 LIQUIDITY, INVESTMENTS & SHAREHOLDERS' EQUITY During 2010, Elron prepaid its entire debt to Israel Discount Bank Ltd. in respect of loans in the aggregate amount of approximately $30 million. In addition, Elron prepaid its entire debt to Discount Investment Corporation Ltd. in respect of loans in the aggregate amount of approximately $17.5 million. Also during 2010, RDC prepaid its entire debt to Mizrahi-Tefahot Bank Ltd. in respect of loans in the aggregate amount of $10 million, and its entire debt in respect of loans granted to it by its shareholders in the aggregate amount of approximately $32 million, including its debt to Elron in the amount of approximately $19 million. In August 2010, RDC distributed a special cash dividend in the aggregate amount of $30 million. Elron's share of this dividend amounted to approximately $15 million. As of December 31, 2010, Elron's non-consolidated cash balance amounted to $40.7 million compared with $59.9 million at December 31, 2009. Shareholders' equity attributable to Elron's shareholders at December 31, 2010, was $195.9 million, which represented approximately 78% of Elron's total assets, compared with $126.5 million, which represented approximately 59% of Elron's total assets, at December 31, 2009. INVESTORS' PRESENTATION Elron intends to release an investors' presentation to the public during the coming weeks, which will be available online on the SEC's website at www.sec.gov. DELISTING FROM NASDAQ AND DOUBLE FILING OF REPORTS IN THE U.S. AND ISRAEL On January 6, 2010, Elron voluntarily delisted from the Nasdaq Global Select Market. At this stage, Elron further intends to terminate the registration of its ordinary shares under the U.S. Securities Exchange Act of 1934 as soon as possible under SEC rules, thereby terminating its obligation to file annual and other reports with the SEC. The Company cannot project when and if such deregistration will take place. Since January 7, 2010, Elron's ordinary shares have been traded in the over-the-counter market in the U.S. under the symbol "ELRNF.PK". Elron's ordinary shares continue to be listed and traded on the Tel Aviv Stock Exchange, its principal trading market. As a result of the delisting, Elron is now required to comply with reporting requirements in accordance with both Israeli and U.S applicable securities laws and regulations. In accordance with such reporting requirements in Israel, Elron today filed an annual report in Hebrew with the Israeli Securities Authority, simultaneously with its Annual Report filed with the SEC on Form 20-F. It should be noted that with respect to certain matters, the disclosure requirements of the annual report filed in Israel are broader than those required by U.S. securities laws and regulations. In the interest of maintaining uniformity between the information disclosed in Israel and the U.S., and ensuring that no material differences exist between its two annual reports, the Company included information it considers to be of importance to investors in the U.S. in its Form 20-F, despite not being so required. Elron's annual report filed with the Israeli Securities Authority is available at www.magna.co.il. 3 About Elron Electronic Industries Elron Electronic Industries Ltd. (TASE: ELRN), a member of the IDB Holding group, is a technology holding company traded on the Tel-Aviv Stock Exchange. Elron's group companies currently comprise public and privately held companies engaged in a diverse range of technological activities, at various levels of maturity and progress. Elron focuses on identifying and developing unique technology companies that have the potential to be technology leaders, each in their respective fields. Current group companies include Given Imaging,BrainsGate, NuLens, Pocared and Starling. For further information, please visit www.elron.com. Company Contact: Lauren Duke, Marcom Manager Elron Electronic Industries Ltd. Tel. 972-3-6075555 elron@elron.com Any statements in this press release that may be considered forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially. These risks aredetailed from time to timein the Company's Annual Report on Form 20-F and other periodic reports filed by the Company with the Securities and Exchange Commission, which the Company urges investors to consider. Elron assumes no obligation to update the information in this press release and disclaims any obligation to publicly update or revise any such forward-looking statements to reflect any change in its expectations or in events, conditions, or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward-looking statements. Reference to Elron's website above does not constitute incorporation of any of the information thereon into this press release. **** FINANCIAL TABLES FOLLOW *** 4 Consolidated Statements of Financial Position as of December 31 December 31 $ thousands Current assets Cash and cash equivalents Restricted cash 60 Trade receivables Other current assets Inventories Assets held for sale - Non-current assets Investments in associates Other investments (accounted as available for sale) Other long-term receivables Property, plant and equipment, net Intangible assets, net Total assets 5 Consolidated Statements of Financial Position as of December 31 December 31 $ thousands Current liabilities Short term credit and loans from banks and others Trade payables Other current liabilities Current maturities of convertible debentures Long-term liabilities Long term loans from banks and others Loans from shareholders - Convertible debentures Royalty bearing government grants Employee benefits Other long term liabilities Deferred taxes - Equity attributable to the Company's shareholders Issued capital Share premium Capital reserves Accumulated Deficit ) ) Non-controlling interests ) Total equity Total liabilities and equity 6 Consolidated Statements of Income For the For the For the year ended year ended year ended December 31 December 31 December 31 $ thousands (except for income (loss) per share data) Income Income from sales Gain from disposal of investee companies and changes in holdings, net 160,010 Financial income Cost and Expenses Cost of sales Research and development expenses, net Selling and marketing expenses General and administrative expenses Equity in losses of associates, net Amortization of intangible assets Financial expenses Other expenses, net Income (loss) before taxes on income ) ) Taxes on income (tax benefit) ) ) Net income (loss) ) ) Attributable to: The Company's shareholders ) ) Non-controlling interests ) Net income (loss) per share attributable to the Company's shareholders Basic net income (loss) per share ) ) Diluted net income (loss) per share ) ) 7 Translation of Immediate Report filed by the Registrant with the Israeli Securities Authority on March 10, 2011 Elron today announced that its board of the directors (March 10, 2011) today approved, after receiving approval therefor of the audit committee (in the meeting as of March 8, 2011) a payment of a bonus of NIS1,200,000 (approximately $334,000) (the"Bonus") to the chairman of the board of directors of the Company, Mr. Arie Mientkavitch, for the year 2010. The payment of the bonus is subject to the approval of the general meeting of shareholders Furthermore, the payment of bonuses to officers and other employees were also approved at the meeting. For the details of the employment terms of the chairman of the board of directors and details regarding his aggregate compensation paid to chairman of the board of directors, see the description item 6 of the Company's 20F filed with the SEC earlier today. The Bonus was approved by the audit committee and the board of directors, after a discussion on the matter. The audit committee and the board of directors were presented, inter alia, with amounts on Mr. Mientkavich’s overall terms of employment, as well as a document prepared by an external expert on the reasonableness of the amount of the annual compensation (including the proposed bonus), in which a comparison of the overall terms of employment and the annual bonus was made with similar officers in public companies similar to the Company and its scope of business. Details regarding the Company's financial results for 2010 were presented to the audit committee and the board of directors. The following are the reasons of the audit committee and the board of directors for approving the Bonus: 1. The Bonus, which is equivalent to approximately. 9.2 monthly salaries of the chairman of the board in 2010, reflects Mr. Mientkavich’s contribution to the Company and is fair and reasonable, inter alia in view of the Company’s business performance in 2010. 2. The Bonus is granted in light of the activity and special contribution of the chairman of the board to the Company’s business in the context of performance of his duties in 2010, particularly for leading the Company in the processes for the sale of Medingo and Teledata, in addition to his continuous leadership, since taking office, of the Company’s cost-saving efforts, focusing of managerial input and the investment in some of the Group’s companies. 3. Based on figures that were presented to the board of directors, the cost of the chairman of the board’s terms of employment, including the annual bonus, on the whole, relative to the Company’s business and results is reasonable and acceptable for officers in his position, in a public company of the Company’s type and of its scope of business and does not exceed the range of companies examined.In addition, the overall cost of employment meets market standards relative to the accepted norm and is fair and reasonable in a public company of the Company’s type and scope of business. 4. The grant of the bonus is in the ordinary course of business and should not have a material effect on the Company’s profitability, assets or liabilities. 5. The grant of an annual bonus to the chairman of the board is made in the framework of his terms of employment, which were approved, inter alia, by the general meeting of the shareholders in May 2007, whereby the board of directors shall consider the grant of an annual bonus to the chairman of the board, in such amount as the board of directors shall determine, and all subject to the approval of the Company’s shareholders meeting. 6. In determining the scope of the bonus, the board of directors considered, inter alia, the following parameters: The contribution of the chairman of the board to investments made by the Company and to the realization of investments made; the Company’s business performance during the year; the contribution of the chairman of the board to the Company’s business, profits, strength and stability; the Company’s need to retain a chairman of the board having unique skills, knowledge, experience and expertise; the extent of the responsibility imposed on the chairman of the board; the satisfaction with the functioning of the chairman of the board; the chairman of the board’s contribution to proper corporate governance, control environment and ethics. As stated above, the Bonus is subject to the approval of the shareholders meeting. The Company will file an immediate report convening a shareholders meeting in accordance with the applicable regulations. Elron Electronic Industries Ltd. English Translation ofFinancial Data from the Annual Consolidated Financial Statements Attributable to the Company's shareholders As of December 31, 2010 US dollars in thousands Contents Page Special Auditors' Review Report 2 Data from the consolidated financial statements on the Financial Position Attributable to the Company 4-5 Data from the consolidated financial statements on the Income Attributable to the Company 6 Data from the consolidated financial statements on the Comprehensive Income Attributable to the Company 7 Data from the consolidated financial statements on the Cash Flows Attributable to the Company 8-9 Additional Information 10 To The shareholders of Elron Electronic Industries ltd. The triangle building 42nd floor 3 Azrieli center Tel-aviv Re: Auditor's Special Report on the Separate Financial Information in accordance with Regulation 9C to the Securities Regulations (Immediate and Periodic Reports), 1970 We have audited the separate financial information presented according to Regulation 9C to the Securities Regulations (Immediate and Periodic Reports), 1970 of Elron Electronic Industries Ltd. ("the Company") as of December31, 2010 and 2009 and for each of the three years the last of which ended on December31, 2010. This separate financial information is the responsibility of the Company's board of directors and management. Our responsibility is to express an opinion on this separate financial information based on our audits. We did not audit the financial statements of certain associates, the investment in which, at equity, amounted to $32.4 million and $ 29 million as of December31, 2010 and 2009, respectively, and the Company’s equity in their earnings amounted to $ 3.1 million, $ 4 million and $1.1 million for the years ended December 31, 2010, 2009 and 2008, respectively. Those financial statements were audited by other auditors whose reports have been furnished to us, and our opinion, insofar as it relates to the amounts included for those companies, is based solely on the reports of other the auditors. We conducted our audits in accordance with generally accepted auditing standards in Israel. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the board of directors and management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits, the separate financial information is prepared, in all material respects, in accordance with Regulation 9C to the Securities Regulations (Immediate and Periodic Reports), 1970. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER March 10, 2011 A Member of Ernst & Young Global 2 Special Report Pursuant to Regulation 9(c) Financial Data and Information from the Annual Consolidated Financial Statements Attributable to Elron Electronic Industries Ltd. ("the Company") The following separate financial data and information attributable to the Company ("separate data") are derived from the Company's Annual Consolidated Financial Statements as of December 31, 2010, and for the year then ended ("annual consolidated financial statements"), which form part of the Company's periodic reports. The separate data are presented in accordance with Regulation 9(c) of the Israel Securities Law Regulations (Periodic and Immediate Statements) – 1970. The significant accounting policies followed in the preparation of the following separate data are identical to those applied in the preparation of the Company's consolidated annual financial statements for the year ended December31, 2010 ("annual consolidated financial statements"). Presentation of transactions which were eliminated in the annual consolidated financial statements Intercompany balances, transactions and cash flows between the Company and its subsidiaries were eliminated in the preparation of the Company's consolidated financial statements. In the separate data, such transactions are presented as follows: ■ Financial position dataattributable to the Company include balances in respect of the Company's subsidiaries which were eliminated in the annual consolidated financial statements. ■ Income and loss data attributable to the Company include income and expenses of the Company resulting from transactions with its subsidiaries, which were eliminated in the annual consolidated financial statements. ■ Cash flow data attributable to the Company include cash flows between the Company and its subsidiaries which were eliminated in the annual consolidated financial statements. 3 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Financial Position Attributable to the Company as of December 31, $ thousands Current assets Cash and cash equivalents Other current assets Assets held for sale - Non-current assets Investments in subsidiaries and associates, net Other investments (accounted as available for sale) Property, plant and equipment, net Other long-term receivables (Note 2) Total assets The accompanying additional information is an integral part of the separate financial data and information. 4 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Financial Position Attributable to the Company as of December 31, $ thousands Current liabilities Trade payables Other current liabilities (Note 7) Long-term liabilities Loans from banks - Loans from shareholders - Other long term liabilities (Note 4) Total Liabilities Equity attributable to the Company's shareholders Issued capital Share premium Capital reserves Accumulated deficit ) ) Total equity The accompanying additional information is an integral part of the separate financial data and information. Arie Mientkavich Ari Bronshtein Yaron Elad Chairman of the Board of Directors Chief Executive Officer Vice President & Chief Financial Officer Approval date of the annual consolidated financial statements: March 10, 2011 5 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Income Attributable to the Company Year ended December 31, $ thousands Income Financial income Cost and Expenses General and administrative expenses Financial expenses Other expenses (income), net ) Gainfrom disposal of investment companies and changes in holdings , net Company’s share of income (loss) of subsidiaries and associates ) ) Income (loss) before tax attributable to the Company's shareholders ) ) Taxes on income - - 32 Net income (loss) attributable to the Company's shareholders ) ) The accompanying additional information is an integral part of the separate financial data and information. 6 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Comprehensive Loss Attributable to the Company Year ended December 31, $ thousands Net income (loss) attributable to the Company's shareholders ) ) Other comprehensive income (loss): Gain from revaluation of investment following consolidation - - Actuarial gains from defined benefit plan - - 80 Gain (loss) from available-for-sale financial assets ) Available-for-sale financial assets classified to the statement of income - ) ) Foreign currency translation differences for foreign operations ) ) Foreign currency translation differences charged to the statement ofincome upon disposal of foreign operations - ) - Totalother comprehensive income attributable to the Company Other comprehensive income (loss) attributable to the Company's subsidiaries and associates ) ) Total comprehensive income (loss) attributable to the Company's shareholders ) ) The accompanying additional information is an integral part of the separate financial data and information. 7 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Cash Flows Attributable to the Company Year ended December 31, $ thousands Cash flows from operating activities Net income (loss) attributable to the Company ) ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Adjustment to the profit or loss items: Company’s share of loss (income) of subsidiaries and associates ) Depreciation 52 64 Financial (income) expenses, net ) ) Stock based compensation and changes in liability in respect of call options 92 Accrued interest on loans from shareholders Impairment of investments Loss (gain) from sale of property and equipment (7 ) 55 - Gain from disposal of investment companies and changes in holdings in associates, net ) ) ) Other ) ) ) Changes in assets and liabilities of the Company: Decrease (increase) in other current assets ) 5 Increase in long term receivables ) ) ) Increase (decrease) in trade payables 78 ) ) Increase in other long term liabilities Increasein other current liabilities* Cash paid and received during the year for: Interest paid ) ) ) Interest received 84 ) Net cash provided by (used in) operating activities ) ) *)See also note 4 The accompanying additional information is an integral part of the separate financial data and information. 8 Elron Electronic Industries Ltd. Data from the Consolidated Financial Statements on the Cash Flows Attributable to the Company (Cont.) Year ended December 31, $ thousands Cash flows from investment activities Purchase of property and equipment (4
